Citation Nr: 0802635	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, to include as secondary to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1958 to July 
1968 and from January 1978 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied service connection for 
cardiovascular disability, to include as secondary to 
service-connected PTSD.  The veteran timely appealed the July 
2005 rating action to the Board. 

As a matter of background, the Board notes that by way of an 
October 1990 rating action, the RO denied service connection 
for a heart disorder claimed on a direct basis.  The veteran 
did not appeal that rating action, and it became final.  
38 C.F.R. §  20.302 (1990).  In the current appeal, the 
veteran also claims entitlement to service connection for 
cardiovascular disorder, but now does so asserting a claim as 
secondary to tobacco use caused by his service-connected 
PTSD.  The RO did not address this legal theory of 
entitlement in the October 1990 rating decision.  

In Bingham v. Principi, 18 Vet. App. 470, 474 - 75 (2004), 
the United States Court of Appeal for Veterans Claims (Court) 
determined that while there may be different legal theories 
of entitlement, there is only one claim for service 
connection for each disability, regardless of the theory of 
entitlement which is asserted by the claimant. Denial of the 
claim on the basis of one theory of legal entitlement does 
not mean that the later reassertion that claim on a different 
theory of legal entitlement makes it a different claim.  
While the RO previously denied service connection on the 
theory of direct incurrence service connection, and did not 
address entitlement to service connection on a secondary 
basis or by way of aggravation, the current attempts to focus 
on secondary service connection cannot undo the finality of 
the prior adjudication (which denied a claim of service 
connection and not merely a theory of legal entitlement).

Nevertheless, since the claim for service connection on a 
secondary basis was not previously adjudicated by the RO, in 
all fairness to the veteran, the Board will adjudicate all 
theories of entitlement of the "claim" on a de novo basis, 
i.e., without requiring the submission of new and material 
evidence.  Doing so does not prejudice the veteran, and in 
fact affords a broader scope of review.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge, sitting in Washington, D.C, at a 
videoconference hearing.  A copy of the hearing transcript is 
of record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's service-connected PTSD caused him to use 
tobacco products after service. 

2.  There is no convincing evidence to show that the 
veteran's use of tobacco products after service are a result 
of the service-connected PTSD; PTSD was not a substantial 
factor in causing his current cardiovascular disorder, 
diagnosed as coronary artery disease.

3.  The preponderance of the evidence is against a finding 
that the veteran's cardiovascular disorder, currently 
diagnosed as coronary artery disease, would not have occurred 
but for the use of tobacco products caused by the service-
connected PTSD.

4.  Competent clinical evidence of record does not establish 
that a cardiovascular disorder was manifested to a 
compensable degree within a year of service discharge, or 
that such a condition is etiologically related to service.  




CONCLUSION OF LAW

A cardiovascular disorder, was not incurred in or aggravated 
by service, and was not the result of or aggravated by the 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).


Duty to Notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

With regard to the issue on appeal, VA provided the veteran 
with notice on the Pelegrini II VCAA elements in a March 2005 
letter.  The March 2005 letter did not explicitly tell the 
veteran to submit all relevant evidence in his possession.  
The letters did, however, tell him to let VA know of any 
evidence he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told 
him where to send what "we need."  By a March 2006 letter, 
VA provided the appellant information regarding effective 
dates and percentage ratings pursuant to Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The veteran was provided pre-adjudication 
notice via the March 2005 letter.  Id. 


Duty to Assist

Regarding VA's duty to assist the veteran with his service 
connection claim on appeal, service medical records, post-
service VA and private records, have been obtained, and 
statements and testimony of the veteran have been associated 
with the claims files.  The veteran was examined by VA in 
connection with his current claim in July 2005.  VA opinions 
were also provided in September 2005 and February 2006.  
Copies of the examination reports and opinions are provided 
in the claims files.  The Board is aware of no outstanding 
evidence that could be obtained pertinent to this claim.  The 
Board finds no evidence of prejudicial error in proceeding 
with final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Relevant Laws and Regulations

The veteran primarily contends that  his tobacco use was 
caused or, at the least, was exacerbated by his service-
connected PTSD, and that such tobacco use led to his current 
cardiovascular disorder.  In the alternative, he maintains 
that his current cardiovascular disorder had its onset during 
military service. 

Service Connection-general criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Presumptive Service Connection-criteria

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, to 
include hypertension, becomes manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.

Secondary Service Connection-criteria

Service connection may be granted for disability, which is 
proximately due to, or the result of, service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 

Aggravation of a non-service-connected disability may also be 
compensated for a nonservice-connected condition if 
proximately due to, or the result of, service-connected 
disease or injury; under those circumstances, a claimant will 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, and as noted herein below, the 
preponderance of the evidence of record does not substantiate 
a causal relationship between the service-connected PTSD and 
the claimed cardiovascular disorder.  As such, no action is 
required to establish the "baseline level of severity" of his 
nonservice-connected disorder, and the newly enacted 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to this case.

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  See Bernard v. Brown, 4 Vet. App. 
at 394.





Tobacco-Related Service Connection Claims-criteria

With respect to tobacco-related disability, for claims filed 
after June 9, 1998, Congress has prohibited the grant of 
service connection for disability due to the use of tobacco 
products during active service.  38 U.S.C.A. § 1103(a) (West 
2002). However, the VA General Counsel has held that neither 
38 U.S.C.A. § 1103(a) nor its implementing regulations at 38 
C.F.R. § 3.300 bar a finding of secondary service connection 
for a disability related to use of tobacco products after 
service. 
See VAOPGCPREC 6-2003; 69 Fed. Reg. 25178 (2004).

According to the General Counsel opinion, where secondary 
service connection for disability due to smoking is at issue, 
adjudicators must resolve (1) whether the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, whether the use of tobacco products as a 
result of the service-connected disability was a substantial 
factor in causing a secondary disability; and (3) whether the 
secondary disability would have occurred but for the use of 
tobacco products caused by the service-connected disability. 
If these questions are answered in the affirmative, the 
secondary disability may be service connected. VAOPGCPREC 6- 
2003.


III.  Analysis

Cardiovascular Disorder - Secondary Service Connection Basis

The veteran primarily contends that  his tobacco use was 
caused or, at the least, was exacerbated by his service-
connected PTSD, and that such tobacco use led to his current 
cardiovascular disorder.  (Parenthetically, the Board 
observes that service connection has been awarded for PTSD; 
50 and 70 disability ratings have been assigned, effective 
March 6, 1990 and December 3, 1999, respectively).

In the instant case, as the veteran filed his claim for 
cardiovascular disorder as secondary to tobacco use caused by 
his service-connected PTSD in February 2005, well past the 
June 9, 1998, the holdings in VAOPGCPREC 6-2003 are 
applicable.  However, his claim fails to satisfy the three-
pronged test delineated above.  

In reaching the foregoing determination, the Board recognizes 
the December 2004 opinion of L. G. P. MD, Board Certified 
Psychiatrist, wherein she maintained that some of the 
veteran's "cardiac problems" were probably (italics added 
for emphasis) secondary to tobacco use that was a sequelae of 
his military service.  Dr. L. G. P. further stated that the 
veteran had had great difficulty quitting smoking, particular 
when he had exacerbations of PTSD (see, December 2004 
statement, prepared by L. G. P., M. D., Board Certified 
Psychiatrist).  Dr. L. D. B. does not, however, assert that 
the veteran's PTSD led to his nicotine addiction.  

In contrast to Dr. L .G. P.'s opinion, a VA examiner 
definitely opined in September 2005, after a review of the 
claims file and a physical evaluation of the appellant in 
July 2005, that the service-connected PTSD did not cause the 
appellant to use tobacco products, namely cigarettes, after 
military service.  In formulating the foregoing opinion, the 
VA examiner referenced service medical records, reflecting 
that appellant had used tobacco products during the early 
part of his military career, and a May 1990 post-service 
medical record that contained a notation that the appellant 
had a 30 plus-pack-year history of tobacco smoking.  

In addition to not establishing that the veteran's PTSD led 
to his nicotine addiction, the September 2005 VA examiner 
also concluded that it would be pure speculation to flatly 
state that the [veteran's] cigarettes smoking caused his 
coronary artery disease.  (see, VA examination report, dated 
in September 2005).

Because the September 2005 VA examiner's definitive opinion 
is based upon a review of the claims file and medical 
literature, it is found to be more probative than the 
equivocal opinion of L. G. P., M. D., Board Certified 
Psychiatrist, for which no explanation, or medical rationale 
was provided.  To this end, the Court has made it clear that 
medical possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  
See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).

Further, the probative value of a medical professional's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).

The VA opinions are against the claim, and are more probative 
than the private opinion.  The VA opinions were the product 
of a review of records, to include the December 2004 opinion 
by the private psychiatrist, and were accompanied by reasons 
for those opinions.  In view of the foregoing reasons, the 
Board finds the VA examiner's opinions to be the most 
probative in addressing the etiological relationship, if any, 
between the service-connected PTSD and the veteran's 
subsequent development of nicotine addition and 
cardiovascular disorder, and adopts their conclusions.

In sum, the preponderance of the evidence of does not 
demonstrate that the service-connected PTSD caused his 
nicotine addiction.  Moreover, the probative evidence does 
not specifically demonstrate that the veteran's smoking 
contributed to his coronary artery disease.  Finally, even if 
it were possible to find that the veteran's smoking did 
contribute to his cardiac problems, there is no competent 
evidence to show that such problems would not have occurred 
but for the use of tobacco products.  Therefore, the 
appellant's claim of entitlement to service connection for 
cardiovascular disorder on the basis of nicotine use 
allegedly compelled by his service-connected PTSD must fail.  

Cardiovascular Disorder - Direct Service Connection Basis

As an alternative theory of entitlement, the veteran's 
representative has argued that the appellant's current 
cardiovascular disability is etiologically related to 
clinical findings of exhaustion and chest pain during 
service, notably, in August 1986 and October 1987, 
respectively. 

In support of the foregoing, service medical records reflect 
that in June 1986, the veteran was admitted to the hospital 
after he fainted during a four-mile run.  At that time, the 
veteran specifically denied having any shortness of breath or 
chest pain.  The admission report contains notations that the 
veteran smoked and was overweight.  Physical evaluations of 
the heart and chest were essentially negative for any cardiac 
pathology.  The examining physician's assessment was that the 
veteran had been overcome by exhaustion at the end of 
overexertion and, as a result, probably had secondary vaso-
vagal reaction.   

In early October 1987, the veteran was admitted to the 
hospital after he complained of having sharp substernal chest 
pain for the previous two to three weeks, which radiated into 
his left arm and shoulder and was associated with driving.  
The report contains a notation that the veteran smoked two 
packs of cigarettes a day.  A cardiac evaluation was 
essentially negative, with the exception of an intermittent 
S4 along the left sternal border.  An electrocardiogram was 
normal. X-rays of the chest showed no evidence of 
cardiomegaly.  There was, however, a questionable left hilar 
lesion bellow his pulmonary artery.  An impression of chest 
pain most likely chest wall in origin, rule out unstable 
angina, was recorded.  

The veteran was admitted in order to rule out myocardial 
infarction.  An exercise stress test revealed normal exercise 
tolerance-Bruce III.  There was no evidence of any St-T 
changes, and no angina.  The veteran had normal blood 
pressure response and recovery.  Resting electrocardiogram 
and cardiovascular evaluation were normal.  An impression of 
normal exercises tolerance-Bruce III was recorded. 

Thereafter, in late October 1987, the veteran cleared an over 
40 physical test.  A physical evaluation was negative for 
angina and ST changes.  An electrocardiogram was normal.  It 
was noted that the veteran smoked one and one-half packs of 
[cigarettes] a day.  

A May 1988 retirement examination reflects that the veteran's 
heart and chest were evaluated as "normal."  X-rays of the 
chest were normal.  An electrocardiogram was negative.  His 
blood pressure was recorded as 128/70.  On a May 1988 Report 
of Medical History, the veteran complained of having pain or 
pressure in his chest.  He denied having any heart trouble.  
The examining physician reported that the veteran had a 
history of left-sided chest pain, and that a myocardial 
infarction had been ruled out.  It was also noted that the 
veteran had a history of hypertension.   

Despite the foregoing, the Board finds that service 
connection for a cardiovascular disorder on a direct basis is 
not warranted.  In support of the foregoing determination, 
the Board observes that despite being admitted to the 
hospital in June 1986 and October 1987, physical evaluations, 
to include X-rays of the chest and electrocardiograms, were 
negative for any cardiac pathology.  Indeed, when evaluated 
for retirement in May 1988, the veteran's heart was evaluated 
as "normal."  Thus, it follows that any cardiovascular 
symptoms (i.e., chest pains) in service were acute and 
transitory in nature and resolved without any cardiac 
pathology by the time of service separation. 

Further, decades have passed between the veteran's discharge 
from military service and any current medical documentation 
of any cardiac pathology.  (see, medical records, submitted 
by Maine Medical Center, dated in June 2004, reflecting that 
the veteran suffered from an acute non-Q wave myocardial 
infarction).  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
the normal findings on the veteran's May 1988 retirement 
examination and the passage of time without a medically 
documented complaint form a preponderance of evidence that is 
against the claim.

Finally, none of the veteran's post-service medical records 
positively link the veteran's currently diagnosed coronary 
artery disease to his military service, to include the 
hospitalizations of June 1986 and October 1987.  Indeed, the 
only opinion of record is that of a VA examiner in February 
2006, who opined, after a review of the claims file, to 
include the above-referenced service medical records, that 
the veteran's subsequent diagnosis of CAD many years later 
was unrelated to the "noncardiac event."  The VA examiner 
noted that the veteran's extreme deconditioning had been 
clearly documented in June 1986, and that his collapse did 
not appear to be the result of a coronary or cardiac events.  
The Board places great weight on this medical opinion.  It is 
directly on point, and was provided following review of the 
pertinent records.  There is no other medical opinion of 
record that contradicts the February 2006's VA examiner's 
conclusions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cardiovascular disorder, to include as 
secondary to service-connected PTSD.  Since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for cardiovascular disorder, to include as 
secondary to service-connected PTSD is denied. 



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


